Exhibit 10.12

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this first (lst) day of
February, 2011 is entered into by Central Garden & Pet Company and/or any of its
wholly owned subsidiaries, successors and assigns (collectively called “the
Company”) and Frank P. Palantoni (“Executive”).

WHEREAS, the Company desires to employ Executive and Executive desires to become
employed by the Company;

THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Effective Date: This Agreement shall become effective on February 14, 2011
(“Effective Date”).

2. Term of Employment: Executive will be employed by the Company for an
indefinite term, subject to termination as set forth below.

3. Position: Executive shall serve as Executive Vice-President, President-Pet
Segment. He shall perform those duties and responsibilities consistent with such
position that are assigned to him by the Chief Executive Officer of the Company.
Executive’s position and related terms and conditions of employment may from
time to time be modified by the Company in its discretion. Executive’s place of
employment and the location of his office shall be at Company’s Corporate
Headquarters in Walnut Creek, California.

4. Full Time Performance of Duties: During the Term of Employment, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence and reasonable time to wind-up existing commitments
during the initial ninety (90) days of employment, Executive agrees to devote
substantially all his business time, attention, skill, and efforts to the
faithful and loyal performance of his duties under this Agreement and shall not
during his employment with the Company engage in any other business activities,
duties or pursuits, render any services of a business, commercial, or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior written consent of Company.
However, the expenditure of reasonable amounts of time for educational,
charitable, or professional activities for which Executive will not receive
additional compensation from the Company, shall not be considered a breach of
this Agreement if those activities do not materially interfere with the services
required of Executive under this Agreement. Notwithstanding the above, the
Company acknowledges that Executive currently serves as a director of Lexicom
Pharmaceuticals and agree that he may continue to serve in that capacity unless
and until the Company gives six months’ notice that Executive must resign that
position.

5. Salary: The Company will pay Executive an annualized base salary of $460,000
in accordance with the Company’s payroll practices for executives. Executive
will be eligible for



--------------------------------------------------------------------------------

periodic salary reviews consistent with the Company’s salary review practices
for executives, but Executive will not be subject to a reduction, unless
mutually agreed by the parties.

6. Bonus: Executive will be eligible for a bonus each year during the Term of
Employment with a target amount of fifty percent (50%) of Executive’s base
salary in effect at the beginning of the year in question, to be awarded upon
attainment of the annual operating goals and the personal goals established by
the Chief Executive Officer. The award and amount of any such bonus shall be in
the discretion of the Company; provided, however, that during Executive’s
initial year at the Company, Executive shall receive a bonus pro rated for the
time with the Company and which shall be no less than the pro rated target
amount applied to the overall attainment percentage achieved by the Company
relative to the initial year bonus standard.

7. Options: Executive will be granted a non-qualified Performance Based Stock
Option to purchase 100,000 shares of Company Common Stock (CENT A) with price
determined by the “fair market value” upon the date of issue. These options
shall vest over a five (5) year period at a rate of twenty percent (20%) per
year. The options shall expire six (6) years from the issue date. The right to
exercise the options shall be consistent with the terms of the Central Garden &
Pet Company 2003 Omnibus Equity Incentive Plan.

8. Restricted Stock: The Executive will receive 50,000 restricted shares of
Central Garden & Pet Company Stock (CENT A) on the Effective Date of this
Agreement. These shares shall vest at the rate of one-third (1/3) per year
beginning at the end of year four (4) and being fully vested at the end of year
six (6).

9. Benefits: Subject to all applicable eligibility requirements Executive will
participate in any and all 401(k), medical, dental, life and long-term
disability insurance and/or other benefit plan which, from time to time, may be
established as generally applicable to other similarly situated Company
executives. Executive shall be entitled to full relocation benefits in
accordance with the Company’s relocation benefit policy, including a home sale
assistance benefit provided through NuCompass.

10. Vacation: Executive will earn four (4) weeks vacation annually. Executive’s
maximum vacation accrual will be six (6) weeks. Once Executive has accrued six
(6) weeks vacation, he will stop earning vacation until he has taken vacation
and reduced his accrual below six (6) weeks.

11. Automobile: During the Term of Employment, the Company will provide
Executive with a monthly automobile allowance of $1,000. Executive is
responsible for taxes, if any, associated with this allowance.

12. Reimbursement of Expenses: The Company will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement in accordance with the
Company’s policies, upon presentation by Executive of documentation, expense
statements, vouchers and/or other supporting information as the Company may
request. In no event shall reimbursements be made for expenses incurred by



--------------------------------------------------------------------------------

Executive after the end of the calendar year following the calendar year in
which Executive incurs the expense.

13. Incapacity: In the event that Executive becomes physically or mentally
disabled or incapacitated such that it is the reasonable, good faith opinion of
the Company that Executive is unable to perform the services required under this
Agreement with or without reasonable accommodation, then after four (4) months
of continuous physical or mental disability, this Agreement will terminate;
provided, however, that during this four (4) month period, Executive shall be
entitled to the continuation of his compensation as provided by this Agreement;
however such continued payments by the Company shall be integrated with any
disability, workers’ compensation, or other insurance payments received, such
that the total amount does not exceed the compensation as provided by this
Agreement. For purposes of this Agreement, physical or mental disability does
not include any disability arising from current use of alcohol, drugs or related
issues.

14. Termination by the Company For Cause: The Company may terminate Executive
for cause. If Executive is terminated for cause, he will receive only his
compensation earned pro rata to the date of his termination. All other benefits
will cease on the date of Executive’s termination. Cause shall be defined as:

(a) An act or omission constituting negligence or misconduct which is materially
injurious to the Company;

(b) Failure to comply with the lawful directives of the Board of Directors;

(c) A material breach of this Agreement by Executive, which is not cured within
thirty (30) days after written notice thereof;

(d) Failure to perform in a satisfactory manner, after written notice and an
opportunity to cure;

(e) The abuse of alcohol or drugs;

(f) Fraud, theft or embezzlement of Company assets, criminal conduct or any
other act of moral turpitude by which is materially injurious to the Company;

(g) A material violation of any securities law, regulation or compliance policy
of the Company;

15. Termination By Executive For Cause: Executive may also terminate this
Agreement for cause by giving thirty (30) days written notice to the Company’s
Vice President of Human Resources of an alleged material breach of this
Agreement by the Company, such as, but not limited to, a reduction in base
salary that is not mutually-agreed, or a directive to personally relocate that
is not acceptable to Executive, provided such breach is not cured by the Company
within the thirty (30) day notice period. If Executive terminates his employment
under this section,



--------------------------------------------------------------------------------

he will be entitled to the same severance as if he were terminated by the
Company without cause as provided in Section 16, below. Such payments shall be
Executive’s sole and exclusive remedy in the event of a termination of this
Agreement by Executive for cause.

16. Termination By The Company Without Cause: The Company may terminate
Executive’s employment under this Agreement at any time without cause by giving
Executive thirty (30) days written notice of termination. If the Company
terminates Executive under this section, within 10 days after Executive signs a
general release of claims in a form acceptable to the Company that becomes
irrevocable, provided a later payment is not required by Section 17 below, the
Company will pay Executive a severance consisting of a continuation of
Executive’s base salary for a nine (9) month period, subject to applicable
payroll deductions, and health insurance continuation for nine (9) months, with
the COBRA continuation period to commence at the end of the nine (9) months
salary and health insurance continuation.period Executive will be provided, at
most, sixty (60) days to consider whether to sign such release. Severance
payments shall cease, and no further severance obligation will be owed, in the
event Executive obtains other equivalent employment during the severance period.
If Executive obtains employment during the severance period that pays Executive
less than the severance payments provided herein, such payments will reduce the
Company’s severance obligation to the extent of such compensation. However, such
reduction in severance based upon Executive obtaining new employment will not
apply, and Executive’s severance will not be reduced by any income Executive
receives under the Post-Employment Consulting Agreement, should Company exercise
its option to retain Executive to provide Consulting Services under such
Agreement. Such severance payments shall be Executive’s sole and exclusive
remedy in the event of a termination of this Agreement by the Company without
cause. At its option, the Company may pay Executive thirty (30) days additional
salary and benefits provided in this Agreement in lieu of giving Executive the
thirty (30) days notice as provided above. The severance provisions hereunder
shall not apply to any termination pursuant to Section 13 above.

17. Section 409A Delay: Effective January 1, 2009 each payment hereunder subject
to Section 409A will be considered a separate payment for purposes of
Section 409A. To the extent that it is determined by the Company in good faith
that all or a portion of any payments hereunder subject to Section 409A made in
connection with Executive’s separation from service are not exempt from
Section 409A and that Executive is a “specified employee” (within the meaning of
Section 409A) at the time of his separation from service, then payment of such
non-exempt payments shall not be made until the date that is six (6) months and
one day after his separation from service (or, if earlier, his death), with any
payments that are required to be delayed being accumulated during the six-month
period and paid in a lump sum on the date that is six (6) months and one day
following his separation from service and any subsequent payments, if any, being
paid in accordance with the dates and terms set forth herein.

18. Termination by Executive Without Cause: Executive may terminate his
employment without cause by giving the Company thirty (30) days written notice
of termination. If Executive terminates his employment without cause under this
section, he will receive only his salary and benefits earned pro rata to the
date of his termination. All other salary and benefits will cease on the date of
Executive’s termination. At its option, the Company may pay Executive his



--------------------------------------------------------------------------------

salary and benefits provided in this Agreement through the effective date of his
written notice of termination and immediately accept his termination.

19. Confidential Business Information: The Company has and will continue to
spend significant time, effort and money to develop proprietary information
which is vital to the Company’s business. During Executive’s employment with the
Company, Executive has and will have access to the Company’s confidential,
proprietary and trade secret information including but not limited to
information and strategy relating to the Company’s products and services
including customer lists and files, product description and pricing, information
and strategy regarding profits, costs, marketing, purchasing, sales, customers,
suppliers, contract terms, employees, salaries; product development plans;
business, acquisition and financial plans and forecasts and marketing and sales
plans and forecasts (collectively called “Company Confidential Information”).
Executive will not, during his employment with the Company or thereafter,
directly or indirectly disclose to any other person or entity, or use for
Executive’s own benefit or for the benefit of others besides the Company, any
Company Confidential Information. Upon termination of this Agreement, Executive
agrees to promptly return all Company Confidential Information.

20. Non-Solicitation of Employees: While Executive is employed by the Company
and for twelve (12) months after such employment terminates, Executive will not
(acting either directly or indirectly, or through any other person, firm, or
corporation) induce or attempt to induce or influence any employee of the
Company to terminate employment with the Company when the Company desires to
retain that person’s services.

21. Duty of Loyalty: During term of this Agreement and any post-employment
consulting agreement, Executive agrees that he will not, nor will he permit any
entity or other person under his control, to directly or indirectly hold, manage
operate or control, or participate in the ownership, management, operation or
control of, or render executive, managerial, market research, advice or
consulting services, either directly or indirectly, to any business engaged in
or about to be engaged in developing, producing, marketing, distributing or
selling lawn, garden, animal health, nutrition or pet related products.

22. Separability: Each provision of this Agreement is separable and independent
of the other provisions. If any part of this Agreement is found to be invalid,
the remainder shall be given full force and effect as permitted by law.

23. Complete Agreement: This Agreement constitutes the entire agreement between
Executive and the Company regarding the subjects covered by this Agreement. No
other agreement, understanding, statement or promise other than those contained
in this Agreement is part of their employment agreement or will be effective.
Any modification of this Agreement will be effective only if it is in writing
and signed by the Chief Executive Officer of the Company.

24. Notice: All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (except as may
otherwise be specifically provided herein to the contrary) if delivered by hand
and receipted for by the party to whom said notice or other communication shall
have been directed or mailed by certified or registered mail with postage
prepaid:



--------------------------------------------------------------------------------

(a)    If to the Company to:    Central Garden & Pet Company       1340 Treat
Blvd., Suite 600       Walnut Creek, CA 94597       Attention: William E. Brown,
Chairman/CEO    with a copy to:    Paul Hastings Janofsky & Walker LLP       55
Second Street, 24th Floor       San Francisco, CA 94105       Attention: Robert
P. Kristoff, Esq. (b)    If to the Executive to:    Frank P. Palantoni       c/o
Christopher G. FitzPatick       Smith , Gambrell & Russel LLP       250 Park
Avenue Suite 1900       New York, New York 10177

25. Related Agreements: As an inducement to the Executive and to the Company to
enter into this Agreement, Executive has executed Exhibit A Post Employment
Consulting Agreement and Exhibit B Agreement to Protect Confidential
Information, Intellectual Property and Business Relationships, all attached and
incorporated by reference. Exhibits A and B shall survive the termination of
this Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year referenced above.

 

Frank P. Palantoni

/s/ Frank P. Palantoni

Central Garden & Pet Company By  

/s/ William E. Brown

  William E. Brown, Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

POST EMPLOYMENT CONSULTING AGREEMENT

This Agreement is made this first (lst) day of February, 2011 (the “Effective
Date”) by and between Central Garden & Pet Company and/or any of its wholly
owned subsidiaries, successors and assigns (collectively called “the Company”)
and Frank P. Palantoni (“Executive”).

WHEREAS, Executive recognizes that in his capacity as a key executive with the
Company he will provide unique services that will be exceedingly difficult to
replace after termination of his employment;

WHEREAS, Executive recognizes that the Company desires continued access to
Executive’s unique services, knowledge and a reasonable transition after the
termination of Executive’s employment;

WHEREAS, Executive recognizes that he has been provided adequate consideration
for entering into this Consulting Agreement (“Agreement”);

THEREFORE, in consideration of the employment of Executive as Executive Vice
President, President-Pet Segment and other good and adequate consideration,
Executive and the Company agree to the following:

1. Option to Receive Consulting Services. Executive hereby grants the Company an
option to receive continuing Consulting Services. This option shall be exercised
in the Company’s sole discretion, in writing, no later than ten (10) business
days following termination of Executive’s employment with the Company
(“Exercise”).

2. Consulting Services. If this option is Exercised, Executive will provide
continuing strategic advice and counsel related to the business issues and
projects Executive was involved in while employed by the Company (“Consulting
Services”). Consulting Services shall performed at such times and in a manner as
are mutually agreed and shall, on average, consist of 20 to 30 hours per month.

3. Term of Agreement. If this option is Exercised, Executive will provide
Consulting Services effective upon Exercise by the Company and continuing
thereafter for a period of twelve (12) months (“Term of Agreement”).

4. Compensation. Executive shall be paid fifteen percent (15%) of his base
salary at time of termination of Executive’s employment with the Company during
the Term of Agreement. This amount shall be paid one-twelfth (1/12) at the end
of each month for twelve (12) months.

5. Expenses. During the Term of Agreement, Executive will be reimbursed by the
Company for all expenses necessarily incurred in the performance of this
Agreement.



--------------------------------------------------------------------------------

6. Termination. Notwithstanding the Term of Agreement specified above, this
Agreement shall terminate under any of the following circumstances: (a) in the
event Executive dies, this Agreement shall terminate immediately; (b) if due to
physical or mental disability, Executive is unable to perform the services
called for under this Agreement with or without reasonable accommodation, either
the Company or Executive may terminate this Agreement by providing thirty
(30) days’ written notice; (c) the Executive materially breaches the terms of
this Agreement, and (d) the parties may terminate this Agreement by mutual
written agreement.

7. Unique Services; Duty of Loyalty. Executive acknowledges and agrees that the
services he performs under this Agreement are of a special, unique, unusual,
extraordinary, or intellectual character, which have a peculiar value, the loss
of which cannot be reasonably or adequately compensated in damages in an action
at law. Executive further acknowledges and agrees that, provided the Company
exercises its option to engage Executive to provide Consulting Services and
compensate him under the terms of this Agreement, during his employment and
during the Term of Agreement he will have a continuing fiduciary duty and duty
of loyalty to the Company. He agrees that during the Term of Agreement, he will
not render executive, managerial, market research, advice or consulting
services, either directly or indirectly, to any business engaged in or about to
be engaged in developing, producing, marketing, distributing or selling lawn,
garden, animal health, nutrition or pet related products or which would
otherwise conflict with his obligations to the Company.

8. Confidential Information or Materials. During the Term of Agreement,
Executive will have access to the Company’s confidential, proprietary and trade
secret information including but not limited to information and strategy
regarding the Company’s products and services including customer lists and
files, product description and pricing, information and strategy regarding
profits, costs, marketing, purchasing, sales, customers, suppliers, contract
terms, employees, salaries; product development plans; business, acquisition and
financial plans and forecasts and marketing and sales plans and forecasts
(collectively called “Company Confidential Information”). Executive will not,
during the Term of Agreement or thereafter, directly or indirectly disclose to
any other person or entity, or use for Executive’s own benefit or for the
benefit of others besides Company, Company Confidential Information. Upon
termination of this Agreement, Executive agrees to promptly return all Company
Confidential Information.

9. Remedies. Executive understands and acknowledges that Company’s remedies at
law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, Executive agrees that the Company shall have the right to seek
specific performance and injunctive relief. It is also expressly agreed that, in
the event of such a breach, Company shall also be entitled to recover all of its
costs and expenses (including attorneys’ fees) incurred in enforcing its rights
hereunder.

10. Independent Contractor Status. For all purposes, during the Term of
Agreement, Executive shall be deemed to be an independent contractor, and not an
employee or agent of the Company. Accordingly, Executive shall not be entitled
to any rights or benefits to which any employee of Company may be entitled.



--------------------------------------------------------------------------------

11. Other Employment. Nothing in this Agreement shall prevent Executive from
performing services for other employers or business entities, consistent with
the terms of this Agreement, during the Term of Agreement.

12. Intellectual Property Rights. Company shall have sole ownership of and all
right, title and interest, to all data, drawings, designs, analyses, graphs,
reports, products, tooling, physical property, computer programs, software code,
trade secrets and all inventions, discoveries and improvements or other items or
concepts, whether patentable or not, (collectively, “Intellectual Property”)
which are conceived or reduced to practice during the Term of Agreement and
arising out of or relating to the services performed hereunder or using the
equipment or resources of the Company. To the extent any such Intellectual
Property qualifies as a “work for hire” under the United States Copyright Act
(17 U.S.C. Sec. 101), Executive agrees that the Company is the author for
copyright purposes. To the extent that any Intellectual Property is not a work
for hire, Executive agrees to assign, and hereby does assign, its entire right,
title and interest in such Intellectual Property, including the right to sue for
past infringements.

13. No Authority to Bind Company. During the Term of Agreement, Executive will
not have any authority to commit or bind Company to any contractual or financial
obligations without the Company’s prior written consent.

14. Assignment. This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.

15. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by both parties.

16. Agreement Enforceable to Full Extent Possible. If any restriction set forth
in this Agreement is found by a court to be unenforceable for any reason, the
court is empowered and directed to interpret the restriction to extend only so
broadly as to be enforceable in that jurisdiction. Additionally, should any of
the provisions of this Agreement be determined to be invalid by a court of
competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein.

17. The parties agree to all of the terms and conditions set forth above.

 

Dated: 2/1/2011      

/s/ Frank P. Palantoni        

      Frank P. Palantoni Dated: 2/1/2011      

Central Garden & Pet Company

 

/s/ William E. Brown        

      William E. Brown       Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT B

AGREEMENT TO PROTECT CONFIDENTIAL INFORMATION, INTELLECTUAL

PROPERTY AND BUSINESS RELATIONSHIPS

This Agreement is made this first (1st) day of February, 2011 (the “Effective
Date”) by and between Central Garden & Pet Company and/or any of its wholly
owned subsidiaries, successors and assigns (collectively called “the Company”)
and Frank P. Palantoni (“Executive,” “I” or “Me”).

I RECOGNIZE that during my employment as a key executive with Central Garden &
Pet Company and/or any of its wholly owned subsidiaries, successors and assigns
(collectively called “the Company”), I have had and will continue to have access
to Confidential Information (as defined below) and valuable business
relationships;

I RECOGNIZE that my employment in certain capacities with a competitor could
involve the use or disclosure of Company Confidential Information;

I RECOGNIZE that the Company’s Confidential Information and business
relationships are critical to its success in the marketplace. The Company
operates on a nationwide-basis, and therefore, the Company’s commitment to
protecting its Confidential Information and business relationships is
nationwide;

I RECOGNIZE that the law regarding restrictive covenants varies from state to
state and the law that will apply to this Agreement after I terminate will
depend on factors such as where I live, where I work, the location of my
employer, the location of my former employer and other factors, many which are
unknown at this time;

THEREFORE, in consideration for the compensation provided to me, to prevent the
use or disclosure of Company Confidential Information, and to protect the
valuable business relationships of the Company, I agree to the following:

1. Definitions.

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean any information, including third-party information,
provided to the Company in confidence, regarding the Company, its business, its
plans, its customers, its contracts, its suppliers, or its strategies, that is
not generally known and provides the Company with an actual or potential
competitive advantage over those who do not know it. Confidential Information
includes, but is not limited to, all such information I learned or developed
during any previous employment with the Company or its predecessors in interest
and all of the Company’s confidential, proprietary and trade secret information,
which may include information and strategies relating to the Company’s products,
processes and services, including customer lists and files, product description
and pricing, information and strategy regarding profits, costs, marketing,
purchasing, sales, customers, suppliers, contract terms, employees, salaries,
product development plans, business, acquisition and financial plans and
forecasts, and marketing and sales plans and



--------------------------------------------------------------------------------

forecasts. I acknowledge that requiring me to enter into this Agreement is one
of the measures that the Company uses to maintain the secrecy of its
Confidential Information.

(b) Relevant Territory. For purposes of this Agreement, “Relevant Territory”
shall mean any territory or region in which I performed services on behalf of
the Company or about which I learned Confidential Information regarding the
Company during the two (2) years prior to my separation from the Company for any
reason.

(c) Services. For purposes of this Agreement, “Services” shall mean the same or
similar activities in which I engaged during the two (2) years prior to my
separation from the Company for any reason.

2. Confidentiality. I agree that I will not, during my employment with the
Company (except in furtherance of the Company’s interests), or at any time after
employment terminates, without the prior written consent of the Company Vice
President of Human Resources, disclose any Confidential Information to or use
any Confidential Information for, any third party or entity. This restriction
prohibits me from, among other activities, engaging in or preparing to engage in
developing, producing, marketing, distributing or selling lawn, garden, animal
health, animal nutrition or pet related products for any business entity if that
activity in any way involves the use or disclosure of Company Confidential
Information and diverting or attempting to divert any business or customers from
the Company using Confidential Information. To the extent that any Confidential
Information is determined by a court of competent jurisdiction to be
confidential information rather than a trade secret under applicable law, the
prohibition on use and disclosure of that specific information shall be in
effect for a period of three years after the termination of my employment with
the Company; otherwise the prohibition shall last until the information ceases
to be a trade secret (other than through any breach of secrecy by me or other
third parties under a duty of secrecy to the Company). In the event that after
my employment with the Company ceases, if I have any doubt about whether
particular information may be used of disclosed, I will contact the Company Vice
President of Human Resources.

3. Post-Employment Activities

(a) Non-Competition. For twelve (12) months after the termination of my
employment with the Company and/or any post-employment consulting agreement with
the Company, I will not render executive, managerial, market research, advice or
consulting services, either directly or indirectly, to any business engaged in
or about to be engaged in developing, producing, marketing, distributing or
selling lawn, garden, animal health, animal nutrition or pet related products or
which would otherwise conflict with my obligations to the Company This paragraph
shall only apply in those jurisdictions where restrictions such as contained in
this paragraph are enforceable.

(b) Non-Solicitation of Customers. For twelve (12) months after the termination
of my employment with the Company and/or any post-employment consulting
agreement with the Company, I will not solicit directly or indirectly, on behalf
of any business entity described in paragraph (a) of this section or which
otherwise competes with the Company, any customer I solicited or serviced, or
any customer about whom I learned Confidential Information, while in the



--------------------------------------------------------------------------------

employ or service of the Company. This paragraph shall apply in those
jurisdictions where restrictions such as contained in this paragraph are
enforceable.

(c) Non-Solicitation of Employees. For twelve (12) months after the termination
of my employment with the Company and/or any post-employment consulting
agreement with the Company, I will not recruit, solicit or induce, or attempt to
recruit, solicit or induce, any employee of the Company to terminate their
employment with the Company or otherwise cease their relationship with the
Company.

(d) Duty to Present Contract. For twelve (12) months after the termination of my
employment with the Company and/or any post-employment consulting agreement with
the Company, before I accept employment with any person or organization that is
engage in or about to be engaged in developing, producing, marketing,
distributing or selling lawn, garden, animal health, animal nutrition or pet
related products, I agree (1) to advise that prospective employer about the
existence of this Agreement; (2) to provide that potential employer a copy of
this Agreement; and (3) to advise the Company’s Vice President of Human
Resources in writing, within five (5) business days, to whom I have provided a
copy of this Agreement.

4. Reformation/Severability. If any restriction set forth in this Agreement is
found by a court to be unenforceable for any reason, the court is empowered and
directed to interpret the restriction to extend only so broadly as to be
enforceable in that jurisdiction. Additionally, should any of the provisions of
this Agreement be determined to be invalid by a court of competent jurisdiction,
it is agreed that such determination shall not affect the enforceability of the
other provisions herein.

5. Further Acknowledgments. I understand that the restrictions contained in this
Agreement are necessary and reasonable for the protection of the Company’s
business, goodwill and its Confidential Information. I understand that any
breach of this Agreement will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, I agree that the Company shall have the right to seek specific
performance and injunctive relief. Any business entity that employs me in a
capacity in which I violate this Agreement shall be liable for damages and
injunctive relief. Further, I understand that the Company intends to install the
full measure of protections permitted by the law to protect its Confidential
Information and business relationships, but does not intend to impose any
greater protections on me than those permitted by law. I acknowledge that the
law that governs restrictive covenants such as this, is important, rapidly
changing and varies from state to state. I also understand that the law that
will apply to this Agreement after I terminate will depend on factors such as
where I live, where I work, the location of my employer, the location of my
former employer and other factors, many which are unknown at the time I enter
this Agreement. I understand that I have been advised to consult with an
attorney of my choice to discuss this agreement and my legal obligations under
this agreement after my termination of employment. I understand that Paragraphs
3(a) and 3(b) do not apply and will not be enforced in California or other
states where restrictions such as contained in those paragraphs are not
permitted.



--------------------------------------------------------------------------------

6. Separability. Courts should treat each numbered paragraph as a separate and
severable contractual obligation intended to protect the legitimate interests of
the Company and to which I intend to be bound.

7. Non Waiver. I agree that the Company’s determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of my obligations under this Agreement.

8. Fiduciary Duty. This Agreement is in addition to any fiduciary duty and
obligation that may exist under statutory or common law.

9. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by me and the Chief Executive Officer of the Company. I enter
into this Agreement voluntarily.

 

AGREED AND ACCEPTED BY:

/s/ Frank P. Palantoni

Frank P. Palantoni

/s/ William E. Brown

For Central Garden & Pet Company